DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (2008/0176290) in view of KR 101211532 B1 and in further view Cooper (2013/0335819).
Claim 17
 	Joseph et al. (2008/0176290) discloses comprising a plurality of elongated nanowells (Fig. 4, Ref. 364) to contain a biological sample, wherein each of the elongated nanowells is elliptically shaped or rectangularly shaped (See Fig. 3).
 
    PNG
    media_image1.png
    490
    728
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    507
    568
    media_image2.png
    Greyscale

	Joseph et al. (2008/0176290) in view of Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show an asymmetrically patterned flowcell. KR 101211532 B1 shows that it is known to provide an asymmetrically patterned flowcell (See Fig. Below and Abstract) for a nano well structure for holding nano particles. It would have been obvious to combine the device of Joseph et al. (2008/0176290) and Cooper (2013/0335819) with the nano-well structure of KR 101211532 B1 before the effective filing date of the claimed invention for the purpose of not needing a prism or grating structure, therefore allowing for high sensitivity detection.

    PNG
    media_image3.png
    261
    302
    media_image3.png
    Greyscale

 

	Joseph et al. (2008/0176290) in view of KR 101211532 B1 substantially teaches the claimed invention except that it does not show a camera assembly to capture a plurality of images of an optical pattern overlaid on the biological sample; and a processor to reconstruct a high resolution image representative of the biological sample based on a combination of the plurality of images. Cooper (2013/0335819) shows that it is known to provide a camera assembly (Fig. 1, Ref. 134) to capture a plurality of images of an optical pattern overlaid on the biological sample (Fig. 1, Ref. 130); and a processor to reconstruct a high resolution image representative of the biological sample based on a combination of the plurality of images (Para. 0020-0022) for a device for measuring a sample. It would have been obvious to combine the device of Joseph et al. (2008/0176290) and KR 101211532 B1 with the camera assembly of Cooper (2013/0335819) before the effective filing date of the claimed invention for the purpose of providing a fast phase control of the illumination pattern, therefore improving overall pattern illumination of the sample.


    PNG
    media_image4.png
    456
    648
    media_image4.png
    Greyscale

Claim 18
 	Joseph et al. (2008/0176290) discloses the flowcell comprises a substrate comprising the elongated nanowells (Fig. 4, Ref. 360).  
Claim 19
 	Joseph et al. (2008/0176290) discloses a translucent cover coupled to the substrate and covering the elongated nanowells (Para. 0051).  
Claim 20
 	Joseph et al. (2008/0176290) discloses the elongated nanowells form a lane (See Fig. 3; Row).  
Claim 21
 	Joseph et al. (2008/0176290) discloses the elongated nanowells form a plurality of spaced-apart lanes (See Fig. 3 spacing between rows).

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 1, the prior art fails to disclose or make obvious a plurality of elongated nanowells; capturing, using a time delay integration line scanning camera assembly, a plurality of images of the optical pattern overlaid on the biological sample, the plurality of images reflecting a first phase, a second phase, and a third phase of the optical pattern relative to the biological sample; and reconstructing, using a processor, a high resolution image representative of the biological sample based on a combination of the plurality of images, and in combination with the other recited limitations of claim 1. Claims 2-16 are allowed by the virtue of dependency on the allowed claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 21, 2022